DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      ALCIDES ALEXIS MASIS,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-3527

                               [July 3, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey J. Colbath,
Judge; L.T. Case Nos. 2017CF005081AMB, 2017CF007324AMB and
2017CF007330AMB.

  Mattie Fore Law of Mattie Fore Law, LLC, West Palm Beach, for
appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.